Citation Nr: 0616375	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-14 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
ischemic optic neuropathy of the right eye, as a result of 
medication that was prescribed by a VA physician at the Ann 
Arbor, Michigan VA Medical Center (VAMC) in early 2001.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to February 
1955.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 RO rating decision, 
which denied the veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for ischemic optic 
neuropathy of the right eye, as a result of medication that 
was prescribed by a VA physician at the Ann Arbor VAMC in 
early 2001.

It is noted that the veteran had initially requested a 
hearing at the RO before a Veterans Law Judge, but in June 
2003 he changed his request to a hearing before a local 
hearing officer.  

In October 2005, the Board remanded the case to the RO for 
additional development.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  Ischemic optic neuropathy of the right eye is not shown 
to be proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of VA 
fault in prescribing medication at the Ann Arbor VAMC in 
early 2001, and is not the result of an event that was not 
reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
ischemic optic neuropathy of the right eye, as a result of 
medication that was prescribed by a VA physician at the Ann 
Arbor VAMC in early 2001, have not been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and to assist a claimant.  The VCAA and its 
implementing regulations, which are found at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005), are applicable to 
the claim decided herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, adequate VCAA notice was sent to the 
veteran following the initial RO decision.  In any case, as 
explained herein below, the notice complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  The Board finds that any defect in the timing 
of the VCAA notice is not prejudicial to the veteran because 
it was sent prior to the transfer of the case to the Board 
for appellate consideration, and the veteran was offered 
ample opportunity to present evidence or argument in support 
of his appeal.  Accordingly, the Board will proceed to 
adjudicate the claim.  

In the VCAA notice sent to the veteran in November 2005, the 
RO advised him of what was required to prevail on his 
38 U.S.C.A. § 1151 claim, what specifically VA had done and 
would do to assist in the claim, and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  The November 2005 letter also requested the veteran 
to furnish any additional evidence in his possession that 
pertained to his claim.  

Further, the veteran was provided with a copy of the rating 
decision dated in January 2003 setting forth the general 
requirements of applicable law pertaining to the claim, and 
was advised as to the nature of the evidence necessary to 
substantiate his claim.  In the rating decision, the RO also 
informed the veteran of the reasons that his claim was denied 
and the evidence it had considered in denying the claim.  The 
general advisements were reiterated in the statement of the 
case issued in March 2003 and in the supplemental statements 
of the case issued in April 2004 and March 2006, all of which 
also contained the regulations promulgated in light of the 
VCAA.  The statement of the case and supplemental statements 
of the case, as well as the July 2003 personal hearing at the 
RO, also provided the veteran opportunity to identify or 
submit any evidence he wished to be considered in connection 
with his appeal.  As such, through these documents, the RO 
informed the veteran of the information and evidence needed 
to substantiate his claim.  See 38 U.S.C.A. §§ 5102, 5103.  

In sum, the RO has sufficiently informed the veteran of the 
information or evidence needed to substantiate his claim, and 
the parties responsible for obtaining that evidence.  With 
regard to notification, all the VCAA requires is that the 
duty to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, due process 
in regard to notification has been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (2003) (harmless 
error).  In this case, based on the information the RO has 
provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing at the RO in 
July 2003.  The RO has obtained outpatient treatment records 
from the VA.  The veteran has not identified any private 
medical records for the RO to obtain on his behalf.  VA has 
also conducted necessary medical inquiry in an effort to 
substantiate the claim.  38 U.S.C.A.§ 5103A(d).  The veteran 
was afforded VA examinations in November 2002 and August 
2003, specifically to address the issue inherent in this case 
to include the etiology of the ischemic optic neuropathy of 
the right eye.  The veteran has not alleged, nor does the 
record currently reflect, that there exists any additionally 
available evidence for consideration in his appeal.  The 
Board thus finds that VA has done everything reasonably 
possible to assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claim for Compensation Under 38 U.S.C.A. 
§ 1151

A.  Criteria

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204, 110 Stat. 
2926 (1996), for all claims filed on or after October 1, 
1997, to require not only that the VA treatment in question 
resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31,263 (1998).  

Under VA regulations, for claims received on or after October 
1, 1997, as was the veteran's in this case, the claimant must 
establish actual causation.  To meet causation requirements 
based on additional disability, the evidence must show that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused the additional disability or 
death, or that the proximate cause of the additional 
disability or death was an event that was not reasonably 
foreseeable.  The latter determination is to be based on what 
a reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable, 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  VA will consider whether the risk of the event was 
the type of risk that a reasonable health care provider would 
have disclosed in connection with informed consent 
procedures.  69 Fed. Reg. 46,426, 46,433-34 (Aug. 3, 2004) 
(codified at 38 C.F.R. § 3.361(c), (d)).  

To determine whether the veteran has additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, or examination to the veteran's condition after 
such care, treatment, or examination has stopped.  VA 
considers each involved body part or system separately.  69 
Fed. Reg. 46,426, 46,433 (Aug. 3, 2004) (codified at 38 
C.F.R. § 3.361(b)).  

While the veteran's appeal was pending, VA amended the 
regulations governing claims under 38 U.S.C. § 1151, set out 
above, effective September 2, 2004.  69 Fed. Reg. 46,426 
(Aug. 3, 2004) (codified at 38 C.F.R. §§  3.154, 3.358, 
3.361, 3.362, 3.363).  Given that the effect of the changes 
is to make VA regulations consistent with the changes 
previously made to 38 U.S.C.A. § 1151, of which the veteran 
has been advised, he is not prejudiced in the disposition of 
his claim herein.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

B.  Analysis

In written statements and testimony, the veteran asserts that 
he incurred ischemic optic neuropathy of the right eye as a 
result of medication that was prescribed by a VA physician at 
the Ann Arbor VAMC in early 2001.  Beginning in January 2001, 
he was seen at the Ann Arbor VAMC in relation to prostate 
complaints and was prescribed medication (Terazosin).  The 
veteran argues that the Terazosin he was prescribed for his 
prostate condition resulted in an ischemic event in March 
2001 that affected his right eye.  He asserts that he had 
been seen at the VAMC for several years in relation to 
treatment for high blood pressure, status post myocardial 
infarction, and diabetes.  He argues that taking Terazosin in 
combination with his other prescribed medications, 
particularly his antihypertensive medication, caused him to 
suffer a stroke that led to vision loss in his right eye.  

The veteran submitted copies of a medical extract pertaining 
to the prescription drug, Terazosin, which relates warnings 
and precautions about the drug.  The literature indicates 
that Terazosin can cause marked lowering of blood pressure 
and syncope in association with the first dose or first few 
days of therapy.  Syncope has also been reported with other 
drugs of that same class in association with rapid dosage 
increases, or the introduction of another antihypertensive 
drug.  Patients are warned of the possibility of syncopal and 
orthostatic symptoms, especially at the initiation of 
therapy.  

After a careful review of the evidence and the veteran's 
contentions, the Board finds that the veteran's ischemic 
optic neuropathy of the right eye is not due to VA 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of VA fault in prescribing 
medication at the Ann Arbor VAMC in early 2001, and is not 
the result of an event that was not reasonably foreseeable.  

The evidence demonstrates that the veteran was seen at the 
Ann Arbor VAMC in late January 2001 in relation to prostate 
complaints.  He was diagnosed with benign prostatic 
hypertrophy and prescribed Terazosin tablets.  His dosage of 
such was subsequently titrated, or gradually increased, from 
1 mg. to 2 mg. after one week, and then from 2 mg. to 5 mg. 
after yet another week.  In early March 2001, the veteran was 
seen with complaints of reportedly experiencing side effects 
from the Terazosin, to include intermittent dizziness, 
lightheadedness, and vision problems.  In particular, he had 
noticed some loss of visual acuity involving the lateral 
field of gaze in the right eye, which was constant and 
unchanging.  His blood pressure was 138/60 on March 2, 2001.  
The assessments were cerebrovascular accident and benign 
prostatic hypertrophy.  The Terazosin was reduced to 1 mg.  
The records at that time indicated that the veteran had a 
history of Type 2 diabetes mellitus and a prior 
cerebrovascular accident resulting in weakness in the left 
arm and leg.  On March 14, 2001, the veteran was seen in a 
follow-up visit, after having just spent five days in a 
private hospital for bronchopneumonia and to rule out 
myocardial infarction.  His blood pressure was 102/47.  The 
assessment included questionable cerebrovascular accident 
(unclear but strongly suggestive), rule out myocardial 
infarction, and urological problems (a note was made of a 
possible hypotension induced cerebrovascular event).  In 
April 2001, it was considered that the veteran had a 
Terazosin intolerance and he was started on another 
medication (Flomax).  On a urology outpatient note in May 
2001, it was noted that the veteran was treated on Flomax.  
In July 2001, it was noted that the veteran still had right 
eye visual loss in the outer quadrant from a prior stroke.  
At the time of a VA examination in January 2003, the 
diagnosis was ischemic optic neuropathy of the right eye, 
likely secondary to an ischemic event in the past.  

The veteran underwent VA examinations to address the issue of 
the etiology of the veteran's right eye disability.  The 
physician reviewed the veteran's VA records and remarked that 
he also talked with the VA ophthalmology staff.  The 
physician related that the veteran's blood pressure at the 
time of his vision problems on March 2, 2001 (i.e., 138/60) 
was not indicative of significant hypotension.  The examiner 
diagnosed the veteran with ischemic optic neuropathy, which 
in consultation with the ophthalmology department was found 
to be most likely due to the underlying atherosclerotic 
cardiovascular disease and diabetes.  The examiner added that 
it was "possible" that the Terazosin, in the setting of the 
veteran's significant vascular disease, lowered his blood 
pressure enough to contribute to the ischemic event that 
occurred in his optic nerve.  

The veteran underwent another VA examination in August 2003, 
to clarify the etiology of his optic neuropathy in the right 
eye.  The physician indicated that he was unable at that time 
to ascertain what the etiology of the ischemic event was that 
resulted in the veteran's eye condition.  The diagnosis was 
optic neuropathy of the right eye, most likely ischemic, but 
need to rule out mass of the right optic nerve.  In January 
2004, the veteran had an MRI of the orbits, which showed no 
evidence of a mass in the right orbit.  In an addendum 
opinion dated in March 2004, the physician stated that, based 
on a review of literature of antihypertensive medications and 
their effect on vision, he could not find any evidence that 
would substantiate the veteran's claim that medication was 
the cause of the ischemic event that resulted in optic 
neuropathy of his right eye.  The physician did find that 
there was documentation showing that co-existing diseases, 
such as hypertension which the veteran had, can increase the 
risk of ischemic optic neuropathy.  The physician furnished 
rationale to support his opinion.  This included such 
comments as ischemia being a relatively common event and most 
common in people who have hypertension as well as diabetes.  
He also noted that in order to create optic nerve damage, 
there must be a significant decrease of blood flow to the eye 
for a significant period of time, which is not documented in 
the veteran.  In any case, he noted that hypertensive 
medications have not been documented as having an effect such 
as ischemia on just one eye, rather it would affect both 
eyes.  

A review of the overall record, as related above, does not 
demonstrate that the medication prescribed at the VAMC for 
prostate complaints in early 2001 involved carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar fault, or an event not reasonably foreseeable.  There 
is no objective evidence to state that the VAMC treatment in 
early 2001 was outside the standards of sound medical 
practice, and that anything unforeseen occurred in connection 
with the prescribed medication for benign prostatic 
hypertrophy.  

To address the veteran's contentions and the issues presented 
in this case, VA examinations were conducted in November 2002 
and August 2003, with follow-up testing and a final addendum 
report made.  The November 2002 VA examiner did speculate 
that the Terazosin may possibly have contributed in some way 
to causing the ischemic event that led to right eye 
neuropathy.  However, further evaluation and testing resulted 
in opinions that more definitively state that the likely 
cause of the veteran's present right eye neuropathy was 
ischemia brought on by his underlying cardiovascular disease 
and diabetes.  Such opinions were expressed with rationale 
that was rooted in a review of medical literature.  The 
veteran has not submitted any medical opinions to support his 
contentions.  

Further, any assertions made by the veteran to the effect 
that VA prescribed medication resulted in his optic 
neuropathy of the right eye are not probative of the issue at 
hand.  He has no specialized medical training with regard to 
this matter, and such assertions alone may not be considered 
competent evidence to establish fault, carelessness, a lack 
of foreseeability, or the existence of disability 
attributable to the prescribed medication.  Espiritu v. 
Brown, 2 Vet. App. 492 (1992). 

In sum, the weight of the credible evidence demonstrates that 
the veteran's ischemic optic neuropathy of the right eye was 
not proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault 
on the part of the VA, or by an event not reasonably 
foreseeable, in connection with the prescription of 
medication for prostate complaints at the VA in early 2001.  

Consequently, the legal requirements are not met for 
compensation under 38 U.S.C.A. § 1151 for right eye 
disability claimed as due to VA treatment in early 2001.  As 
the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Compensation under 38 U.S.C.A. § 1151 for ischemic optic 
neuropathy of the right eye, as a result of medication that 
was prescribed by a VA physician at the Ann Arbor, Michigan 
VA Medical Center in early 2001, is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


